Citation Nr: 0518700	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected bronchiectasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to August 
1950.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board during the veteran's Board 
videoconference hearing in June 2005, was granted by the 
Board on June 14, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

The veteran seeks an evaluation in excess of 10 percent 
disabling of 
service-connected bronchiectasis.  Specifically, he asserts 
that a 10 percent evaluation does not reflect the true extent 
of his disability, and that his symptomatology (chronic 
cough, weight loss, fatigue, and shortness of breath, 
requiring treatment at least four times per year) more 
closely approximates a 30 percent disabling evaluation.  

The veteran's service medical records show that he developed 
bronchiectasis in January 1950, and it developed into a 
chronic condition.  Consequently, upon recommendation by the 
Physical Examination Board, the veteran received a medical 
discharge from active military service in August 1950.  
Service connection was then granted, evaluated as 30 percent 
disabling, for moderate bronchiectasis.  Later in August 
1950, after an additional VA medical examination, the rating 
was decreased to 10 percent disabling, effective October 27, 
1951.  

Subsequent to service, a December 2000 private medical record 
reveals that the veteran underwent a bronchoscopy, 
mediastinoscopy, and right upper lobectomy, to eliminate a 
squamous cell carcinoma that had been discovered in October 
2000.  
During a December 2001 VA clinic visit, the examiner 
concluded that while the veteran's initial bronchiectasis and 
dypsnea were related to events in service, but the veteran's 
lung cancer was likely secondary to his long history of 
tobacco use, and unrelated to service.  A February 2002 VA 
respiratory examination gave diagnoses of left lower lobe 
bronchiectasis, and lung cancer, status post right upper 
lobectomy, drawing essentially the same conclusions regarding 
the relationship between the veteran's bronchiectasis and 
lung cancer to service as the examiner in December 2001.  

A July 2003 VA pulmonary examination concluded that the 
veteran's bronchiectasis was affecting his breathing 
problems, but that there were also other, non-service-
connected condition that were also affecting his breathing, 
to include poor cardiac functioning following a bypass 
surgery, and his December 2000 lung surgery.  An April 2004 
VA pulmonary examination found that the veteran's 
bronchiectasis was symptomatically worsening.  The examiner 
concluded that "given his . . . [pulmonary function tests], 
and the minimal bronchiectasis seen on high-resolution 
computed tomography, it is not as likely as not that the 
[veteran's] complaints are due to progression of his service-
connected bronchiectasis."

Although some of the veteran's VA medical records are 
associated with the claims file, there are indications that 
VA did not receive all of the evidence pertinent to the 
veteran's claims, specifically, the veteran's VA treatment 
records from January 2005 to the present.  The veteran, 
during his June 2005 Board videoconference hearing, stated 
that he had been treated at a VA facility in December 2004, 
January 2005, and April 2005.  These records are not 
associated with the veteran's claims file.  In order to 
properly adjudicate the veteran's claim according to the 
level of his current disability, these must be obtained.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Although the veteran was afforded a VA examination 
in April 2004, he asserted during his May 2005 Board 
videoconference hearing that his bronchiectasis had 
significantly worsened since that examination.  As such, a 
current VA examination would provide a record upon which a 
fair, equitable, and procedurally correct decision on the 
claims for entitlement to a 30 percent disabling evaluation 
with regard to the veteran's service-connected 
bronchiectasis.  38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include the veteran's VA 
treatment records for the period April 
2004 through the present, specifically 
the December 2004, January 2005, and 
April 2005 treatment records mentioned 
by the veteran during his May 2005 
Board hearing.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  The veteran must also be afforded a 
VA examination to determine the extent 
of his 
service-connected bronchiectasis.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed 
by the examiner prior to the requested 
study.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.  When the above development has been 
completed, the claim must be 
readjudicated.  If any benefit remains 
denied, an additional supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The veteran need not do anything at this time; however, he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN IS 75 YEARS OF AGE.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



